Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2019/083738 (international filing date: 04/22/2019), which claims foreign priority to an application of China 201810597788.7 (filed 06/11/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 4, 6, 8-14, 16, 18, 20-21, 23-24, 26, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 4, the phrase “Listen-Before-Talk, LBT,” is unclear and ambiguous.  For example, it is unclear as to whether this phrase is comprising only one feature, or two features, which include (i) Listen-Before-Talk, and (ii) LBT.  In the event comprising only one feature, it is suggested that the phrase “Listen-Before-Talk, LBT” be changed to --- “Listen-Before-Talk (LBT)” ---.  Similar problem appears in claims 13 and 26.
Claim 2 line 2-3, the phrase “Radio Network Temporary Identifier, RNTI,” is unclear and ambiguous.  For example, it is unclear as to whether this phrase is comprising only one feature, or two features, which include (i) Radio Network Temporary Identifier, and (ii) RNTI.  In the event comprising only one feature, it is suggested that the phrase “Radio Network Temporary Identifier, RNTI,” be changed to --- “Radio Network Temporary Identifier (RNTI)” ---.  Similar problem appears in claim 14.
Claim 4 line 2, the term “UE” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 12, and 16.
Claim 4 line 5, the term “WUS” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claim 16.
Claim 6 line 1, the phrase “the reference signal” is unclear and ambiguous as to whether it is referred to the “UE specific reference signal” as in claim 4 line 4.  If indeed so, it is suggested that --- the reference signal --- be changed to --- the UE specific reference signal ---.  Similar problem appears in lines 4, 5, and 6 as well as claim 18.
Claim 6 line 2, the phrase “Demodulation Reference Signal, DMRS,” is unclear and ambiguous.  For example, it is unclear as to whether this phrase is comprising only one feature, or two features, which include (i) Demodulation Reference Signal, and (ii) DMRS.  In the event comprising only one feature, it is suggested that the phrase “Demodulation Reference Signal, DMRS,” be changed to --- “Demodulation Reference Signal (DMRS)” ---. 
Claim 6 line 2-3, the phrase “Physical Downlink Control Channel, PDCCH,” is unclear and ambiguous.  For example, it is unclear as to whether this phrase is comprising only one feature, or two features, which include (i) Physical Downlink Control Channel, and (ii) PDCCH.  In the event comprising only one feature, it is suggested that the phrase “Physical Downlink Control Channel, PDCCH,” be changed to --- “Physical Downlink Control Channel (PDCCH)” ---.  Similar problem appears in claim 18.
Claim 8 line 3, the term “RRC” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claim 20.
Claim 9 line 4, the term “PDCCH” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 10, 21, and 23.
Claim 11 line 1, "the control information" has no antecedent basis.  Similar problem appears in claim 24.
Claim 18 line 2, the term “DMRS” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  
Claim 18 line 2, the term “PDCCH” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  
Claim 38, this claim is unclear and ambiguous as to whether it is (a) an apparatus claim (i.e. claiming a user equipment), which is an independent claim of its own, or (b) a method claim, which is a dependent claim of claim 13.  For example, while the preamble claims an apparatus (i.e. a user equipment) in an independent claim format; the claim body, however, reciting that it is a dependent claim of claim 13.  Clarification or correction is requested.  Note: for overcoming the rejection, the applicant is suggested to amend the claim as independent claim format by writing out the subject matters that are same or similar as those recited in claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 10, 13-14, 16, 22-23, 26, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al. (US 20170202019 A1, hereinafter YOU), in view of Cave et al. (US 20050254513 A1, hereinafter Cave).

Regarding claim 1, YOU teaches a method for transmitting a request signal, comprising (in general, see fig. 15 and its corresponding paragraphs, see also fig. 16 and fig. 19 with their corresponding paragraphs for additional relevant information): 
determining, by a base station, a channel occupancy request signal to be transmitted (see at least fig. 15 and para. 191, e.g. general method capable of occupying a medium, to transmit downlink data to the base station and the UE in the unlicensed band, is to allow for the base station to transmit data to transmit a RTS frame),
wherein the channel occupancy request signal is a request signal for requesting channel occupancy to a user equipment after the base station performs a Listen-Before-Talk, LBT, in a direction(see at least para. 191 along with para. 9 and 6, e.g. in the unlicensed band, when a node wishing to transmit data transmits RTS (Request To Send) frame); 
scheduling, by the base station, transmission of the channel occupancy request signal on a downlink control channel (see at least para. 191 along with para. 238, e.g. transmit RTS using PDCCH).
YOU differs from the claim, in that, it does not specifically disclose in a direction corresponding to at least one beam, which is well known in the art and commonly used for avoiding hidden terminal problems.
Cave, for example, from the similar field of endeavor, teaches similar or known mechanism of in a direction corresponding to at least one beam (see at least claims 1 and 5, e.g. AP transmitting a Request-To-Send (RTS) control message to at least one of the WTRUs via the wide beam), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Cave into the method of YOU for avoiding hidden terminal problems.

Regarding claim 2, YOU in view of Cave teaches during the scheduling on the downlink control channel, control information on the downlink control channel is scrambled by a Radio Network Temporary Identifier, RNTI, dedicated to the channel occupancy request signal.  (YOU, see para. 85 and 92, e.g. UE monitors the PDCCH based on the C-RNTI)

Regarding claim 4, YOU in view of Cave teaches transmitting a UE specific sequence or a cell specific sequence before transmitting the control information scrambled by the RNTI; wherein the UE specific sequence is a UE specific reference signal; or the UE specific sequence is a part of a WUS signal.  (YOU, see para. 114, e.g. BS may configure a PDCCH monitoring DL CC (monitoring CC) set, and the PDCCH monitoring DL CC set may be configured to be UE-specific or cell-specific)

Regarding claim 10, YOU in view of Cave teaches the downlink control channel is a PDCCH; the number of PDCCH candidates in a PDCCH search space of the PDCCH transmitting control information is a fixed value.  (YOU, see para. 91-92, e.g. UE monitors the PDCCH within the corresponding search space)

Regarding claim 13, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 13 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment of claim 13 that performs the reverse receiving from and transmitting to a base station of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claims 14 and 16, in view of claim 13 above, these claims are rejected for the same reasoning as claims 2 and 4, respectively.

Regarding claim 22, YOU in view of Cave teaches the user equipment detects the downlink control channel that schedules the transmission of the channel occupancy request signal according to a statically or semi-statically configured search space. (YOU, see para. 91-92, e.g. UE monitors the PDCCH within the corresponding search space)

Regarding claim 23, YOU in view of Cave teaches the downlink control channel is a PDCCH; the number of PDCCH candidates in a PDCCH search space of the detected PDCCH is a fixed value.  (YOU, see para. 91-92, e.g. UE monitors the PDCCH within the corresponding search space)

Regarding claim 26, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, YOU in view of Cave also teaches a same or similar apparatus with processor, transceiver, and memory (YOU, see at least fig. 26), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 38, this claim is rejected for the same reasoning as claim 13 except this claim is in apparatus claim format.
To be more specific, YOU in view of Cave also teaches a same or similar apparatus with processor, transceiver, and memory (YOU, see at least fig. 26), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claims 11, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over YOU in view of Cave, as applied to claims 1 and 13 above, and further in view of WONG et al. (US 20170273111 A1, hereinafter WONG).

Regarding claim 11, YOU in view of Cave teaches the control information (YOU, see at least para. 83-84, e.g. DCI in PDCCH).
YOU in view of Cave differs from the claim, in that, it does not specifically the control information comprises one or a combination of: information of beam on which LBT is successful, 1-bit indication information of the channel occupancy request signal, and information related to a channel occupancy allow signal fed back by the user equipment, which is well known in the art and commonly used for avoiding hidden terminal interference between network entities.
WONG, for example, from the similar field of endeavor, teaches similar or known mechanism of the control information comprises one or a combination of: information of beam on which LBT is successful, 1-bit indication information of the channel occupancy request signal, and information related to a channel occupancy allow signal fed back by the user equipment (see at least para. 41, e.g. CTS scheduling information can be DCI Format 0 which includes the time resource and frequency resource information), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate WONG into the method of YOU in view of Cave for avoiding hidden terminal interference between network entities.

Regarding claim 12, YOU in view of Cave and WONG teaches the information related to the channel occupancy allow signal fed back by the user equipment comprises one or a combination of: frequency-domain information of the fed-back channel occupancy allow signal, time-domain information of the fed-back channel occupancy allow signal, LBT-related information used by the fed-back channel occupancy allow signal, and interlace information, allocated to the UE, of transmission of the fed-back channel occupancy allow signal.  (WONG, see at least para. 41, e.g. CTS scheduling information can be DCI Format 0 which includes the time resource and frequency resource information)

Regarding claim 24, in view of claim 13 above, this claim is rejected for the same reasoning as combination of claims 11 and 12.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 9 would be allowable because it depends from claim 8.
Claims 18, 20, and 21 would be allowable for the same reasoning as claims 6, 8, and 9 above, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465